Case 6:18-cv-06125-RTD Document 24                    Filed 05/26/20 Page 1 of 1 PageID #: 352



                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION


LARRY DAVID DAVIS                                                                           PETITIONER

 V.                                       CIVIL NO. 6:18-cv-06125

 DEXTER PAYNE, Director,
 Arkansas Department of Correction                                                       RESPONDENT


                                                 ORDER

        The Court has received a Report and Recommendation (ECF No. 21) from United States

Magistrate Judge Barry A. Bryant. Petitioner Larry David Davis proceeds pro se in his Motion for Leave

to Appeal in forma pauperis (ECF No. 19). Upon review, the Magistrate recommended that the motion

to proceed IFP on appeal should be granted and recommended further that no Certificate of Appealability

be granted in this matter because Petitioner has failed to make a substantial showing of any constitutional

right. Davis filed timely Objections (ECF No. 23) to the Report and Recommendation. The matter is now

ripe for consideration.

        The Court has conducted a de novo review of those portions of the report and recommendation to

which Davis has objected. 28 U.S.C. § 636(b)(1). Petitioner’s objections offer neither law nor fact

requiring departure from the Magistrate’s findings. The report and recommendation is proper, contains

no clear error, and is ADOPTED IN ITS ENTIRETY.

        IT IS THEREFORE ORDERED that the Motion (ECF No. 19) should be and hereby is GRANTED.

        IT IS FURTHER ORDERED that no Certificate of Appealability shall be granted in this matter.

         SO ORDERED this 25th day of May 2020.

                                                                  /s/Robert T. Dawson
                                                                  ROBERT T. DAWSON
                                                                  SENIOR U.S. DISTRICT JUDGE
